EXHIBIT 10.1 PROCERA NETWORKS, INC. PENINSULA BANK BUSINESS FUNDING, A DIVISION OF THE PRIVATE BANK OF THE PENINSULA LOAN AND SECURITY AGREEMENT This Loan And Security Agreement is entered into as of March 13, 2009, by and between Peninsula Bank Business Funding, a division of The Private Bank of the Peninsula (“Bank”) and PROCERA NETWORKS, INC. (“Borrower”). Recitals Borrower wishes to obtain credit from time to time from Bank, and Bank desires to extend credit to Borrower.This Agreement sets forth the terms on which Bank will advance credit to Borrower, and Borrower will repay the amounts owing to Bank. Agreement The parties agree as follows: 1.
